 

THIS SECURED PROMISSORY NOTE (this “Note”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.

 

SECURED PROMISSORY NOTE

 



$2,000,000.00 December 30, 2016

 

FOR VALUE RECEIVED, the undersigned, Royal Energy Resources, Inc., a Delaware
corporation (the “Maker”), hereby promises to pay to the order of Weston Energy
LLC, a Delaware limited liability company (the “Payee”), the principal sum of
TWO MILLION DOLLARS AND ZERO CENTS ($2,000,000.00), on the terms set forth
herein. The Maker shall also pay interest at the Interest Rate (defined below)
(a) from the date hereof until paid in full, on the unpaid principal balance
hereof, and (b) from the date due until paid in full, on the accrued interest
hereon and all other amounts owing hereunder. “Interest Rate” means a rate of
eight percent (8.00%) per annum, based on a 365/366-day year and actual days
elapsed; provided, however, that if any amount on this Note is not paid when
due, the Interest Rate shall increase by three percent (3.00%) per annum (to a
total of eleven percent (11.00%) per annum) until such amount is paid. Principal
and accrued interest shall be due and payable on January 15, 2017.

 

All payments shall be made either, at the Payee’s option, (a) in lawful money of
the United States of America or (b) by a Common Equity Transfer, in each case at
the principal office of the Payee, or at such other place as the holder hereof
may from time to time designate in writing to the Maker; provided, however, that
if the AEI Investment has been made, the Maker may, at its option, pay this Note
in full pursuant to a Preferred Equity Transfer. All payments shall be credited
first, to amounts due hereunder other than principal and interest, second, to
accrued interest hereon and then to principal hereof. Any payment that is due on
a day that is not a Business Day shall instead be due on the next-succeeding
business day on which banks are not so required or authorized to close.

 

The Maker may prepay the outstanding principal balance of, and accrued and
unpaid interest on, this Note, in whole or in part, at any time and from time to
time, without premium or penalty. Any such prepayment shall be made together
with payment of interest accrued on the amount of principal being prepaid
through the date of such prepayment. If all or any portion of this Note is paid
or prepaid, then the amount so repaid may not be re-borrowed.

 

As used herein, the following terms shall have the following meanings:

 

“AEI” means Armstrong Energy, Inc., a Delaware corporation.

 

 1 

 

 

“AEI Investment” means the investment in Preferred Equity Units by the Payee or
any of its Affiliates after the Closing Date of at least $28,000,000 in the
aggregate in connection with the AEI Transaction.

 

“AEI Transaction” means a transactions or series or related transactions
pursuant to which the Payee or any of its Affiliates exchange shares of common
stock of AEI for Common Units, all on terms and conditions satisfactory to the
Payee in its sole discretion.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a second Person if
such first Person possesses, directly or indirectly, the power (i) to vote five
percent (5%) or more of the securities having ordinary voting power for the
election of directors or managers of such second Person or (ii) to direct or
cause the direction of the management and policies of such second Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Closing Date” means the date of this Note.

 

“Common Equity Transfer” means the transfer by the Maker to the Payee or, at the
Payee’s option, to an Affiliate of the Payee, of a number of Common Units
(rounded up to the nearest whole number) equal to (a) the outstanding principal
amount of this Note plus and all accrued interest divided by (b) the Discount
Price.

 

“Common Unit” has the meaning set forth in the Rhino Partnership Agreement as in
effect on the Closing Date.

 

“Discount Price” means, as of the date of demand for payment hereunder, an
amount equal to the average VWAP for the Equity Interests of Rhino for the
period consisting of twenty (20) Trading Days preceding such date of demand
multiplied by four-fifths (4/5th); provided, however, that in no event shall
such amount be equal to or less than zero dollars ($0.00).

 

“Equity Interests” has the meaning provided in the Security Agreement.

 

“Indebtedness” means: (a) all indebtedness of the Maker for the repayment of
borrowed money, whether or not represented by bonds, debentures, notes or
similar instruments, together with all accrued and unpaid interest thereon; (b)
all other indebtedness of the Maker evidenced by bonds, debentures, notes,
guarantees or similar instruments, including all accrued and unpaid interest
thereon; and (c) all obligations of the Maker as lessee or lessees under leases
that have been recorded by the Maker as capital leases in accordance with U.S.
generally accepted accounting principles. For the avoidance of doubt trade
payables and accrued compensation and expenses, in each case incurred in the
ordinary course of business, shall not constitute Indebtedness.

 

 2 

 

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement including, without
limitation the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means, collectively, this Note, the Security Agreement, each
Securities Account Control Agreement (as defined in the Security Agreement) and
each other agreement, document or instrument delivered in connection herewith or
therewith.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

 

“Preferred Equity Transfer” means the transfer by the Maker to the Payee or, at
the Payee’s option, to an Affiliate of the Payee, of a number of Preferred
Equity Units (rounded up to the nearest whole number) equal to the outstanding
principal amount of this Note and all accrued and unpaid interest hereon, all at
the Maker’s expense, in accordance with applicable laws and pursuant to
procedures satisfactory to the Payee in its sole discretion.

 

“Preferred Equity Units” means a series of preferred equity interests to be
authorized by Rhino after the Closing Date with terms satisfactory to the Payee
in its sole discretion.

 

“Rhino” means Rhino Resource Partners LP, a Delaware limited partnership.

 

“Rhino Partnership Agreement” means the Third Amended and Restated Partnership
Agreement of Limited Partnership of Rhino Resource Partners LP.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, made by the Maker in favor of the Payee and accepted by the Payee.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Securities Exchange Act of 1934, as amended (but shall not be deemed
to include the location and/or reservation of borrowable shares of Common
Stock).

 

“Trading Day” means any day other than Saturday, Sunday or any other day on
which the Trading Market lists the price of, or conducts trades of, the Equity
Interests of Rhino.

 

“Trading Market” means any one of the following markets or exchanges on which
the Common Units are listed or quoted for trading on the date in question: the
Nasdaq SmallCap Market, the American Stock Exchange, the New York Stock Exchange
or the Nasdaq National Market.

 

“VWAP” means, for any Trading Day, the price determined as follows: (a) if on
such Trading Day the Common Units are then listed or quoted on a Trading Market,
the daily volume weighted average price of the Common Units for such Trading Day
on the Trading Market on which the Common Units are then listed or quoted as
reported by Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m.
Eastern Time to 4:00 p.m. Eastern Time); and (b) if clause (a) does not apply on
such Trading Day, the average of the high and low price of the Common Units for
such Trading Day as listed or quoted on the OTC Bulletin Board or OTC Markets,
LLC.

 

 3 

 

 

The following are events of default under this Note (each, an “Event of
Default”):

 

(i) The Maker shall fail to make when due any payment of principal, interest or
other amount under this Note.

 

(ii) Any representation or warranty made by the Maker herein, in any other Loan
Documents or in any other agreement, document, instrument or certificate
furnished by the Maker to Payee proves untrue as of the date hereof or omits any
statement necessary to make the statements contained therein, in light of the
circumstances under which they were made, not false or misleading.

 

(iii) (A) The Maker shall commence a voluntary case concerning itself under the
Bankruptcy Code; (B) an involuntary case is commenced against the Maker and the
petition is not contested within fifteen (15) days, or is not dismissed or
stayed within sixty (60) days, after commencement of the case; (C) a custodian
(as defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Maker or the Maker commences any other
proceedings under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Maker or there
is commenced against the Maker any such proceeding which remains undismissed and
unstayed for a period of sixty (60) days; (D) any order of relief or other order
approving any such case or proceeding is entered; (E) the Maker is adjudicated
insolvent or bankrupt; (F) the Maker suffers any appointment of any custodian or
the like for it or any substantial part of its property to continue undischarged
and unstayed for a period of thirty (30) days; (G) the Maker makes a general
assignment for the benefit of creditors; (H) the Maker shall by any act or
failure to act consent to, approve of or acquiesce in any of the foregoing; or
(I) any corporate action is taken by the Maker for the purpose of effecting any
of the foregoing.

 

(iv) Any judgment, writ or warrant of attachment or of any similar post-judgment
process in an amount in excess of Two Hundred Fifty Thousand and no/100 Dollars
($250,000) shall be entered or filed against the Maker or against any of its
properties or assets and remain unsatisfied and unstayed for a period of thirty
(30) days;

 

(v) The Maker dissolves, liquidates or otherwise ceases to actively conduct
business or takes corporate action authorizing any of the foregoing.

 

(vi) The Maker shall fail in any material respect to comply with any law, rule,
regulation or order to which it or its assets are subject if such failure to
comply is reasonably likely to have a material adverse effect on the ability of
the Maker to repay this Note.

 

 4 

 

 

(vii) The Maker shall fail to comply with any covenant contained in the Security
Agreement or in any other Loan Document.

 

Within five (5) business days of receiving knowledge of any condition, event or
act that would, or with the giving of notice or lapse of time would, constitute
any Event of Default, the Maker shall give written notice thereof to the Payee.

 

Upon the occurrence of any Event of Default, then, and in any such event, the
Payee may, by notice to the Maker, declare this Note, all interest hereon and
all other amounts payable hereunder to be forthwith due and payable, whereupon
this Note, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Maker; provided that if
any Event of Default under sub-paragraph (iv) above occurs, this Note, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Maker.

 

No right or remedy herein conferred upon or reserved to the Payee is intended to
be exclusive of any other right or remedy available with respect hereto or to a
default hereunder. Every such right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. No
assertion or employment of any right or remedy hereunder shall prevent the
concurrent assertion or employment of any other right or remedy. No delay by the
Payee in exercising or omission of the Payee to exercise any right or remedy
accruing hereunder shall constitute a waiver of any such right or remedy or
acquiescence in any default. Every such right or remedy may be exercised from
time to time, as often as may be expedient, by the Payee.

 

No failure on the part of the Payee to exercise, and no delay in exercising, any
right hereunder or under this Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

The Maker represents and warrants to the Payee as follows:

 

(i) The Maker is a corporation duly organized and validly existing under the
laws of the State of Delaware and has all requisite power and authority to own
or use its properties and assets and to carry on its business operations as now
conducted and as currently proposed to be conducted.

 

(ii) The Maker has all power and authority to enter into this Note, and that
this Note and the transactions contemplated herein have been authorized by all
action required under its certificate of incorporation, by-laws or otherwise
under any agreement, document or applicable law. Neither the execution and
delivery by the Maker of this Note nor the consummation or performance by the
Maker of the transactions contemplated by this Note to be consummated or
performed by it (i) results or will result in any violation of the certificate
of incorporation or by-laws of the Maker or other organizational or governing
documents of the Maker; or (ii) violates or conflicts with, or constitutes a
breach of any of the terms or provisions of or a default under, or results in
the creation or imposition of any lien upon any property or asset of the Maker,
the trigger of any charge, payment or requirement of consent, or the
acceleration or increase of the maturity of any payment date under: (A) any
contract or (B) any applicable law or order to which the Maker or any of their
respective properties is subject.

 

 5 

 

 

(iii) Except as incurred hereunder, or as set forth in Schedule A hereto, the
Maker has incurred no Indebtedness.

 

While this Note remains outstanding, the Maker covenants to the Payee as
follows:

 

(i)The Maker will apply the proceeds of this Note to the uses described on
Schedule B and for no other purposes.     (ii)Except for this Note, and except
for loans from Affiliates and loans from third parties in the form of
convertible notes, the Maker will not, directly or indirectly, create, incur,
assume, guarantee, acquire, become liable, contingently or otherwise, with
respect to, or otherwise become responsible for payment of any Indebtedness or
indebtedness of any other person or entity.     (iii)The Maker will not,
directly or indirectly, (i) declare or pay any dividend or make any distribution
to Maker’s shareholders; (ii) purchase, redeem or otherwise acquire or retire
for value any of the Maker’s stock; or (iii) make any payment (whether for
principal, premium, if any, or interest) on, purchase, defease, redeem, prepay,
decrease or otherwise acquire or retire for value, prior to any scheduled final
maturity, scheduled repayment or scheduled sinking fund payment, any
Indebtedness of the Maker.     (iv)The Maker will not, in a single transaction
or series of related transactions, consolidate or merge with or into any entity,
or sell, assign, transfer, lease, convey, encumber or otherwise dispose of any
of its assets other than inventory or obsolete or worn-out equipment sold in the
ordinary course of the Maker’s business, to any person or entity.     (v)The
Maker shall not, after the date hereof, create or incur or, except for Liens in
favor of the Payee and Liens arising with respect to taxes that are not yet due
and payable, assume or suffer to exist, any Lien on or with respect to any of
its properties of any character (real, personal or other) (including without
limitation accounts) whether now owned or hereafter acquired, or sign or file
or, except with respect to Liens existing in favor of the Payee, suffer to
exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Maker as debtor, or sign or suffer to exist, or permit
any of its subsidiaries to sign or suffer to exist, any security agreement
authorizing any secured party thereunder to file such financing statement, other
than the Payee, or assign any accounts or other right to receive income.

 

 6 

 

 

The Maker shall cause a Form 1099-INT to be issued to the Payee with respect to
the interest paid under this Note during the tax year ended December 31, 2016 on
or before January 31, 2017 and by each January 31 for each December 31
thereafter.

 

The Payee shall deliver a duly executed IRS Form W-9 to the Maker concurrently
with the delivery by the Maker to Payee of this Note.

 

From the date of this Note until January 15, 2017, the Payee shall not effect
Short Sales of the Common Units.

 

This Note shall be construed in accordance with and governed by the laws of the
State of New York. The Maker: (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Note will be instituted
exclusively in state or Federal courts located in New York County in the State
of New York; (ii) waives any objection that it may have with respect to venue or
forum non conveniens in any such suit, action or proceeding; and (iii)
irrevocably consents to the jurisdiction of the state and Federal courts located
in New York County in the State of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding and agree that service of process upon such party mailed by certified
mail to such party’s address will be deemed in every respect effective service
of process upon such party in any such suit, action or proceeding. A final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Note shall affect any right that the Payee may
otherwise have to bring any action or proceeding relating to this Note in the
courts of any jurisdiction.

 

THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE.

 

The Maker agrees to indemnify and hold harmless the Payee and its partners,
affiliates, employees and agents, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, costs, suits and
expenses of any kind or nature arising from breaches of the Maker’s
representations and warranties set forth herein and arising from claims by
parties other than the Payee and its affiliates regarding the transaction
contemplated herein or the actual or proposed execution, delivery, enforcement
and performance of the agreements referred to herein and any agreements executed
in connection herewith or therewith.

 

The Payee may sell, assign or otherwise transfer, or sell participations in,
this Note, in whole or in part, upon written notice to the Maker. On request by
the Payee in connection with any such transfer, the Maker will, against the
return of this Note, issue a new Note or Notes to the respective persons
entitled thereto, in substantially the form of this Note but in the name of such
persons.

 

 7 

 

 

Time is of the essence in the performance of the Maker’s obligations under this
Note.

 

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered by hand, mailed by registered or certified mail
(return receipt requested), sent by electronic mail or sent by Federal Express
or other recognized overnight courier to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):

 

  If to the Maker: Royal Energy Resources, Inc.     56 Broad Street, Suite 2    
Charleston, SC 29401     Email: williamtuorto@royalenergy.us     Attention:
William L. Tuorto           with a copy to:           Davis Gillett Mottern &
Sims, LLC     1230 Peachtree Street, NE, Suite 2445     Atlanta, Georgia 30309  
  Email: bmottern@investmentlawgroup.com     Attention: Robert J. Mottern      
  If to the Payee: Weston Energy LLC     c/o Yorktown Energy Partners XI, L.P.  
  410 Park Avenue, 19th Floor     New York, New York 10022-4407     Email:
blawrence@oakcliffcapital.com     Attention: Bryan R. Lawrence           with a
copy to:           Thompson & Knight LLP     One Arts Plaza     1722 Routh
Street, Suite 1500     Dallas, Texas 75201-2533     Email:
AnnMarie.Cowdrey@tklaw.com     Attention: Ann Marie Cowdrey

 

 8 

 

 

This Note embodies the entire agreement of the Maker and the Payee with respect
to the subject matter hereof and supersedes all prior agreements and
understandings with respect to such subject matter.

 

The Maker hereby agrees, subject only to any limitation imposed by applicable
law, to pay all expenses, including all attorneys’ fees and out-of-pocket legal
expenses, incurred by the Payee in endeavoring to collect any amounts payable
hereunder that are not paid when due, whether by declaration or otherwise. The
Maker hereby agrees to indemnify and hold harmless the Payee from any and all
claims, actions, causes of action, demands, losses, damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and expenses), asserted
against, resulting to, imposed upon, or incurred by the Payee, directly or
indirectly, by reason of or resulting from this Note other than any such claims
arising as a result of the Payee’s gross negligence or willful misconduct.

 

Notwithstanding anything to the contrary contained in this Note, in no event
shall the interest payable hereon, whether before or after maturity, exceed the
maximum interest which, under applicable law, may be charged on this Note.

 

The terms and conditions of this Note shall not be amended, changed, terminated
or waived except by a writing duly executed by the Payee and the Maker.

 

*******

[Remainder of this Page Intentionally Left Blank]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned, by its duly authorized and acting officers
below, has executed this Note as of the date first set forth above.

 

  ROYAL ENERGY RESOURCES, INC.         By: /s/ William L. Tuorto   Name: William
L. Tuorto   Title: Chief Executive Officer

 

[Secured Promissory Note]

 

 

Schedule A

Maker Indebtedness

 

  1. Convertible Notes to various investors in the original principal amount of
$2,150,000.         2. Demand note dated March 6, 2015 payable to E-Starts Money
Co. in the original principal amount of $203,593.         3. Demand note dated
June 11, 2015 payable to E-Starts Money Co. in the original principal amount of
$200,000.         4. Demand note dated September 22, 2016 payable to E-Starts
Money Co. in the original principal amount of $50,000.

 

   

   

 

Schedule B

Use of Proceeds

 

The proceeds advanced under the Note on the date hereof will be used to make a
payment due to Rhino under the Note, dated March 21, 2016, in the original
principal amount of $7,000,000.

 

 12 

   

 

 

